Title: To Thomas Jefferson from James B. Richardson, 1 June 1804
From: Richardson, James Burchell
To: Jefferson, Thomas


          
            Sir, 
            Executive Department James Ville June 1: 1804:
          
          I herewith transmit you at the request of the Legislature of South Carolina, their ratification of the Amendment proposed by Congress to the Constitution of the United States respecting the Election of President and Vice President. 
          I have the honor to be with high consideration and respect, Your most obedient
          
            James B. Richardson 
          
        